DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-17 in the reply filed on 08/23/2021 is acknowledged.

Election/Restrictions
Newly submitted claim 21 is directed to an unelected Group II, a process of smelting copper as established in the requirement for restriction of 06/21/2021. Therefore, claim 21 is withdrawn from further consideration as being drawn to a non-elected invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bartsch et al. (CA-2618608-A1), hereinafter Bartsch, in view of Cai et al. (CN-105087957-B), hereinafter Cai.
	Regarding Claim 1, Bartsch teaches a process for recovering copper (P. 1 L. 20-24), uranium (P. 2 L. 5-7), and gold and silver (P. 2 L. 8-10) which is the same as the claimed process for recovering copper, uranium, and one or more precious metals from an ore material.
	Bartsch further teaches the process including performing acidic leaching (P. 6 L. 9-11) in the presence of sparged oxygen or air and ferric ions (P. 10 L. 8-14) which encompasses the claimed forming a heap of the ore material; subjecting the heap of the ore material to an acidic heap leach using an iron containing acidic leach solution in the presence of an oxygen containing gas, and producing a pregnant leach solution and a ripios.
	Bartsch further teaches the process including a froth flotation to separate the copper concentrate from the tailings (P. 6 L. 12-15, P. 9 L. 12-19) which is the same as the claimed subjecting the ripios to flotation to produce a copper containing ripios concentrate and ripios tailings.
	Bartsch further teaches the process including smelting copper concentrate having above 45-50% Cu to obtain copper blister by known methods (P. 10 L. 1-3) which is the same as the claimed subjecting the ripios concentrate to a smelting process to produce a smelted copper product.
	Bartsch further teaches recovery of copper and uranium from the pregnant leach solution (P. 11 L. 7-9) which is the same as the claimed recovering copper and uranium from the pregnant leach solution.
	Bartsch does not explicitly disclose the claimed the ripios concentrate having a mass ratio of Cu:S below 1.4 and comprising elemental Sulphur or the claimed the smelting process including at least a primary and a secondary stage, wherein the primary smelting stage produces a matte copper product containing at least 40% copper and the matte copper product is smelted in a secondary smelting stage.
	Cai teaches a smelting process where a copper concentrate is first smelted to produce a copper matte with a grade of 50-60%, then added to a top-blown blowing furnace to produce blister copper containing at least 97.5% copper ([0035]-[0036]) as well as the process beneficially improving adaptability and causing little environmental pollution ([0007]) which is within the claimed the smelting process including at least a primary and a secondary stage, wherein the primary smelting stage produces a matte copper product containing at least 40% copper and the matte copper product is smelted in a secondary smelting stage to produce blister copper having at least 95% copper.
	It would be obvious to a person having ordinary skill in the art to apply the smelting according to Cai to the process according to Bartsch since Bartsch does not specify a smelting process, calling for a known method to produce blister copper, as well as since Cai teaches the smelting process beneficially improving adaptability and causing little environmental pollution as discussed above.

	Regarding Claim 2, Bartsch as modified by Cai teaches the claim elements as discussed above. Bartsch further teaches the smelter output being forwarded to a copper electrorefining circuit to recover gold and silver (P. 14 L. 16-30) which is the same as the claimed electro-refining the smelted copper product to produce cathode copper and precious metal-containing anode slimes; and recovering the one or more precious metals from the slimes.

	Regarding Claim 3, Bartsch as modified by Cai teaches the claim elements as discussed above. Bartsch further teaches the process relating to recovery from copper sulphide concentrates (P. 2 L. 8-10) and uranium in the copper sulphide concentrate (P. 2 L. 5-7) which is the same as the claimed the ore material contains copper sulphides and uranium minerals.

	Regarding Claims 4-7, Bartsch as modified by Cai teaches the claim elements as discussed above. Bartsch further teaches the process including smelting by known methods (P. 9 L. 28-P. 10 L. 7) which includes smelting to a matte followed by converting to blister copper (P. 3 L. 14-16) which is within the claimed the smelting process includes at least two smelting stages of claim 4, is within the claimed the smelting process includes a primary smelting stage and a secondary smelting stage of claim 5, is the same as the claimed the primary smelting stage is conducted in a matte smelting furnace of claim 6, and is the same as the claimed the secondary smelting stage is conducted in a direct to blister furnace of claim 7.

	Regarding Claim 8, Bartsch as modified by Cai teaches the claim elements as discussed above. As discussed above, Bartsch teaches the raw material containing iron and Bartsch further teaches ferric iron being removed by the leach acid (P. 11 L. 10-25) as well as the leach resulting in the dissolution of iron (P. 16 L. 12-19) which is the same as the claimed the ore material also contains one or more iron containing minerals which partly or wholly comprise the source of the iron in the iron containing acidic leach solution.

	Regarding Claim 9, Bartsch as modified by Cai teaches the claim elements as discussed above. Bartsch further teaches the mineral including gangue sulphide minerals (P. 3 L. 3-5) which is the same as the claimed the iron containing mineral comprises a gangue mineral.

	Regarding Claim 10, Bartsch as modified by Cai teaches the claim elements as discussed above. As discussed above, Bartsch teaches the gas being air which is within the claimed the oxygen containing gas is air or oxygen enriched air.

	Regarding Claim 11, Bartsch as modified by Cai teaches the claim elements as discussed above. As discussed above, Bartsch teaches copper and uranium being extracted from the pregnant leach solution which necessarily requires the pregnant leach solution to contain copper and uranium which is the same as the claimed the pregnant leach solution contains copper and uranium.

	Regarding Claim 12, Bartsch as modified by Cai teaches the claim elements as discussed above. Bartsch further teaches the acidic leaching including an oxidation circuit resulting in the dissolution of the primary metal value which results in the lowering of ferric ion concentration (P. 7 L. 12-17) and that the reduced ferrous iron is oxidized to ferric and participates in the oxidation of the concentrate (P. 15 L. 15- P. 16 L. 5) which is the same as the claimed the iron containing acidic leach solution contains ferric ions which oxidise the ore material to dissolve copper and uranium, resulting in reduction to ferrous ions which are reoxidized to ferric ions by reaction with the oxygen containing gas.

	Regarding Claim 13, Bartsch as modified by Cai teaches the claim elements as discussed above. Bartsch further teaches the leaching including two separate stages (P. 11 L. 12-25, P. 15 L. 1-7) which is within the claimed the acidic heap leach is conducted in more than one stage.

	Regarding Claim 14, Bartsch as modified by Cai teaches the claim elements as discussed above. Bartsch further teaches the process including milling in the first step (P. 6 L. 22-23) which is the same as the claimed the ripios is milled prior to flotation in step (c).

	Regarding Claim 15, Bartsch as modified by Cai teaches the claim elements as discussed above. Bartsch further teaches examples where the concentrate contained a size range of about 80% passing 75 micron (P. 17 L. 10-13) which is the same as the claimed the ripios is milled to a particle size comprising a P80 of approximately 75 microns.

	Regarding Claim 16-17, Bartsch as modified by Cai teaches the claim elements as discussed above. Bartsch further teaches the concentrate containing, and the processing recovering copper (Claim 2) as well as uranium, gold, and silver (Claim 23) which is within the claimed the ripios concentrate comprises copper containing sulphides, uranium minerals and one or more precious metals of claim 16 and is the same as the claimed the precious metal is gold and/or silver of claim 17.

Response to Arguments
Applicant’s arguments, see P. 5, filed 06/27/2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
The arguments that Bartsch does not teach the amended claim matter are not convincing. As discussed above, Bartsch as modified by Cai teaches the amended claim matter.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736